WARD, Circuit Judge.
I think I may decide this case at once, without further reflection. The Clio was hanging with a line out from her bow to the upper corner of pier 42, her stem swinging out into the river a distance of some 45 feet from the pier. It was necessary that she should be brought back to the end of the pier, and I think it makes no difference whether the tug Downer No. 9 was asked to do so by the master of the Clio or by the harbor master on the pier. The master of the tug in my judgment executed the maneuver with care and skill. He sent his mate to stand on the house of the Clio until, as the result of a starboard helm and the ebb tide combined, the Clio was within 15 or 16 feet of the end of the pier. Then he stopped, and, when she struck the pier broadside, went ahead again so as to put her bow up on the north corner of the pier. I do not believe that the Clio struck the pier with her bow and broke in two of the solid uprights.
However, assuming that the Clio did sustain damage, I think the tug performed this friendly service with ordinary care and skill, and that the Clio was not in such condition as to withstand the ordinary contacts which boats have a right to expect in this harbor.
The libel is dismissed.